The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to claims filed on 10/6/21, in which Claims 1-20 are presented for examination of which Claims 1, 7 and 15 are in independent form.

Claim Objections
Claims 1-6, 8, 11, 12 and 14-20 are objected to because of the following informalities:
Claim 1 Line 49 recites “said at least one of said wireless sensor…”  please change to “s…” to avoid antecedent basis issues.
Claim 1 Line 67 recites “said sensor” please change to “said wireless sensor…” to avoid antecedent basis issues.
Claim 1 Line 71 recites “its prior sensed value…” please change to “a prior sensed value…” And recites  “its allowed corresponding predetermined upper rate” please change to “an allowed corresponding predetermined upper rate” to avoid antecedent basis issues.
Claim 1 Line 73 recites “its allowed corresponding predetermined lower rate” please change to “
Claim 1 Line 78 recites “the allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” please change to “an allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” to avoid antecedent basis issues.
Claim 1 Line 82 recites “the maximum allowable pre-determined value…” please change to “a maximum allowable pre-determined value…” to avoid antecedent basis issues.
Claim 1 Line 83 recites “the minimum allowable pre-determined value…” please change to “a minimum allowable pre-determined value…” to avoid antecedent basis issues.
Claim 4 Line 3 recites  “its prior sensed value…” please change to “a prior sensed value…” And recites  “its allowed corresponding predetermined upper rate” please change to “an allowed corresponding predetermined upper rate” to avoid antecedent basis issues.
Claim 4 Line 5 recites “its allowed corresponding predetermined lower rate” please change to “
Claim 4 Line 10 recites “the allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” please change to “an allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” to avoid antecedent basis issues.
Claim 4 Line 14 recites “the pre-determined maximum allowable value…” please change to “a pre-determined maximum allowable value…” And “the pre-determined minimum allowable value…” please change to “a pre-determined minimum allowable value…” to avoid antecedent basis issues.
Claim 5 Line 6 recites “its said respective wireless detector unit…” please change to “a respective wireless detector unit…” to avoid antecedent basis issues.
Claim 5 Line 11 ends with “a predetermined.”  Should it read “a predetermined time period.”
Claim 6 Line 8 recites “the central monitoring unit administrator…” please change to  “a central monitoring unit administrator…” to avoid antecedent basis issues.
Claim 6 Line 9 recites “the system responders…” please change to “system responders”
to avoid antecedent basis issues.
Claim 8 Line 3 recites “said respective wireless detector unit…” please change to “a respective wireless detector unit…” to avoid antecedent basis issues.
Claim 11 Line 5 recites “said at least one of said wireless sensor devices…” please change to “
Claim 11 Line 13 recites “its prior sensed value…” please change to “a prior sensed value…” to avoid antecedent basis issues.
Claim 11 Line 14 recites “its allowed corresponding predetermined upper rate” please change to “an allowed corresponding predetermined upper rate” to avoid antecedent basis issues.
Claim 11 Line 16 recites “its allowed corresponding predetermined lower rate” please change to “an allowed corresponding predetermined lower rate” to avoid antecedent basis issues.
Claim 11 Line 20 recites “the allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” please change to “an allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” to avoid antecedent basis issues.
Claim 11 Line 24 recites “consisting of, but not limited to…” the term “consisting” implies any or all, and limited to.  Please change to “including, but not limited to…” or “consisting of, 
Claim 12 Line 11 recites “its prior sensed value…” please change to “a prior sensed value…” to avoid antecedent basis issues.
Claim 12 Line 12 recites “its allowed corresponding predetermined upper rate” please change to “an allowed corresponding predetermined upper rate” to avoid antecedent basis issues.
Claim 12 Line 14 recites “its allowed corresponding predetermined lower rate” please change to “an allowed corresponding predetermined lower rate” to avoid antecedent basis issues.
Claim 12 Line 16 recites “said detector unit…” please change to “said wireless detector unit…” to avoid antecedent basis issues.
Claim 12 Line 18 recites “the allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” please change to “an allowed corresponding predetermined Global Positioning System (“GPS”) or Cellular Triangulation System (“CTS”) differential threshold…” to avoid antecedent basis issues.
Claim 14 Line 6 recites “said devices…” please change to “said wireless sensor devices…” to avoid antecedent basis issues.
Claim 14 Line 8 recites “the administrator of the central monitoring unit…” please change to  “an administrator of the central monitoring unit …” to avoid antecedent basis issues.
Claim 14 Line 9 recites “the system responders…” please change to “system responders”
to avoid antecedent basis issues.
Claim 15 Line 54 recites “said at least one of said wireless sensor devices…” please change to “
Claim 20 Line 8 recites “the central monitoring unit administrator…” please change to  “a central monitoring unit administrator…” to avoid antecedent basis issues.
Claim 20 Line 9 recites “the system responders…” please change to “system responders”
to avoid antecedent basis issues.
Claims 2-3 and 16-19 are similarly objected to for their dependency.  An effort has been made to find any grammatical formalities, please review for other possible objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 Line 48 recites “said wireless condition sensing device…” There is insufficient antecedent basis for the limitation in the claim. (Claims 8-14 are similarly rejected for their dependency).
An effort has been made to find 112 issues, please review for any other possible issues.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-20 are generally broader than Claims in the previous US Patent No. US 8,994,556, US 9,390,608, US 9,911,297, US 10,276,013 and 10,733,865.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed, and if the objections and 112 rejections are resolved.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Woolley (US 5,959,568) discloses a data sensing and threat detecting network comprising a plurality of wireless detector units (16sub5 and 16sub7 of Fig 2) each having a transmitter and a receiver (130, 132 of Fig 12) for respectively transmitting and receiving information and each having a data processor (100 of Fig 12) and further comprising a plurality of wireless sensor devices (16sub1 Figs 2,3) each having a transmitter and a receiver (130, 132 of Fig 12) for respectively transmitting and receiving information and each having a data processor (100 of Fig 12), said detector units and said sensor devices being in a multi-hop arrangement (hop between 16sub2 and 16sub1 and 16sub5 in Fig 2) whereby said detector unit data processors and said sensor device data processors have programming which allows communication alternately to and from more than one of others of said detector units and said sensor devices in a manner such that transmission of data from said sensor devices to said detector units and communication from said detector units to said sensor devices may be effected over alternate wireless paths (Fig 2, for data  sent from item3 to item1 directly or from item3 to item2 to item1) whereby the transmission of data from said sensor devices to said detector units and communication from said detector units to said sensor devices may be effected using optimized wireless paths (Col 16 Lines 58-64 maximizes the efficiency of communication links), and the network further comprising means for blanketing substantially all of physical space  in a venue (Fig 3 coverage of the warehouse; Col 17 Lines 26-28) with devices for sensing data in a quantity of said devices so that substantially all of physical space in the venue can be sampled (Col 17 Lines 26-43; Fig 3), said means for blanketing comprising a plurality of sub-sensor devices (16sub2, 16sub3, 16sub4 within container 12sub1) equipped with low power wireless communications technology (Col 13 Lines 23-30 the tags communicate with low power) and using the optimal relay tags designated in the network (Col 17 Lines 38-39 an efficient network) and each having a transmitter and a receiver (130, 132 of Fig 12) for respectively transmitting and receiving information and each having a processor whereby the distance over which said sub-sensor devices can wirelessly transmit data is limited by the low power wireless communications technology thereof (Col 16 Lines 34-35 within communication range), said sub-sensor processor programmed for communication with an associated one of said sensor devices (Fig 2) which is sufficiently nearby to receive data transmitted from said respective low power wireless communications technology sub-sensor device, the network further comprising a central monitoring unit (14 of Fig 3; Col 17 Lines 35-37) which is programmed to communicate to and from said detector units for management of routing of transmissions (Col 17 Lines 42-43) of data between said sensor devices and said detector units over optimized paths (Col 16 Lines 58-64). 
b.	Sabol et al. (US 2007/0222585) discloses a method for monitoring an environment for threat conditions potentially related to a catastrophic event. The method includes determining baseline levels of one or more environmental agents in an area based upon first measurement data received from a sensor network. The method further includes establishing one or more threshold levels relative to the baseline levels. Second measurement data received from the sensor network is then processed with respect to the one or more baseline levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685